97 F.3d 1460
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Ray PATTERSON, Plaintiff-Appellant,v.Warren M. CHRISTOPHER, Secretary of State, Defendant-Appellee.
No. 95-56773.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 23, 1996.*Decided Sept. 27, 1996.

Before:  FLETCHER, BRUNETTI, and NOONAN, Circuit Judges.


1
MEMORANDUM**


2
Ray Patterson appeals pro se the district court's order denying his motion for appointment of counsel.  Patterson's action alleged that the State Department discriminated against him on the basis of his handicap, blindness, by failing to provide reasonable accommodations for him to take the written Foreign Service Officer examination, in violation of the Rehabilitation Act of 1973, 29 U.S.C. § 701 and the Foreign Service Act of 1980, 22 U.S.C. § 3901.


3
Because the district court has subsequently granted Patterson's motion to appoint counsel, we dismiss this appeal as moot.   See Reimers v. Oregon, 863 F.2d 630, 632 (9th Cir.1989) (stating that federal courts lack jurisdiction to decide moot issues).


4
DISMISSED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3